Opinion by
Mr. Justice Brown,
dissenting from the construction by majority of court of Act of 1905, March 2,1914:
In passing the Act of May 2,1905, P. L. 352, the legislature acted within its conceded police powers. In enumerating the machinery and appliances which it declared shall be guarded in industrial establishments it specifically named emery wheels. No condition of any kind is annexed to the statutory duty imposed upon employers to guard these wheels. The duty to guard them is absolute. In the case at bar the plaintiff below was injured by the breaking of a swiftly moving, unguarded emery wheel, and while I concur in the affirmance of the judgment in his favor, I cannot withhold my dissent from the construction which the majority of the court have placed upon the Act of 1905. In approving what the court below said in its opinion refusing a new trial, they read into the sentence specifically enumerating the machinery and appliances which the legislature has declared shall be properly guarded the words “whenever practicable” or “if practicable.” It seems to me that the words which are thus read into the sentence were intentionally omitted from it by the legislature. Nothing is said in it about the practicability of guarding the enumerated machinery; but, in the sentence immediately preceding, it is provided that, “whenever practicable, all machinery *319shall be provided with loose pulleys.” The legislature thus declared that practicability in guarding machinery shall be limited to loose pulleys. Expressio unius est ex-clusio alterius. In the independent sentence immediately following, and now under consideration, no such provision appears, and its words, which are free from all ambiguity, are susceptible of but one meaning, and that is that there rests upon the employer the absolute duty of properly guarding all the machinery and appliances enumerated in it. I much regret that my brethren have felt themselves compelled to construe the Act of 1905 as it was construed by the court below. If the machinery and appliances which the legislature explicitly says must be guarded cannot be guarded, they ought not to be used until the legislature lifts the inhibition. It is not for us to permit that which the legislature, in the valid exercise of its police powers, has prohibited. If such prohibition be harsh, “Its harshness is no concern of the courts. They have no responsibility for the justice or wisdom of legislation, and no duty except to enforce the law as it is written, unless it is clearly beyond the constitutional power of the lawmaking body”: St. Louis & Iron Mountain Ry. Co. v. Taylor, 210 U. S. 281.
True, we have said of an act similar to the Act of 1905 that it is to be reasonably construed, but, in so holding, the question was not one of not guarding at all, but was whether machinery had been properly guarded, because “properly fenced off” or “properly guarded” is a relative term or expression: McCoy v. Wolf, 235 Pa. 571. This was just the situation in Honor v. Albrighton, 93 Pa. 475, cited in the majority opinion in support of the construction given to the Act of 1905. Not until now has this court ever held that machinery, which the legislature in unequivocal words has declared shall be properly guárded, may be unguarded if it be impracticable to guard it. By the statute of 7 & 8 Viet. c. 15, s. 21, certain machinery was required to be fenced. In Doel v. Sheppard, et al., 5 E. & B. 856, the plaintiff’s cause of *320action, as laid in the declaration, was the failure of the defendants to fence the machinery which caused the injury. The third plea of the. defendants was that the machinery was not required to be guarded, for reasons specifically set forth in the plea. In holding that no excuse could be heard for evading the plain requirement of the statute, Coleridge, J., said: “What your plea, in effect, states is, that the legislature ought not to have required this particular machinery to be fenced”; and the Lord Chief Justice added: “I think the construction of the act which is contended for by the defendants is most erroneous; it would, in fact, amount to a repeal of the’ act. The act does not merely provide that machinery in factories is to be fenced where it is dangerous. All mill gearing, while in motion for a manufacturing purpose, is to be fenced. The legislature did not intend to leave it to be decided, upon the circumstances of each case, whether the machinery was dangerous and required fencing. On the third plea our judgment will be for the plaintiff.” The Court of Queen’s Bench felt itself bound by the Act of Parliament as it was written.
In construing a statute passed by the State of Wisconsin, similar to our Act of 1905, the Supreme Court of that state, in holding that the plea of impracticability of compliance with the statute was unavailing, said what I feel this court ought now to say: “The intent of the statute is that if an employer maintains a situation within it, which as an ordinarily prudent man he ought reasonably to apprehend may cause a personal injury to any of his employees in the discharge of his duty, he must hold himself responsible for the consequences proximately produced thereby to any such employee without his contributory negligence. In that situation the rule of the statute is inexorable. The charity of the law as to the employer has been exhausted. There are only left its penalties from which there is no escape under the law as it stands. It is no defense or excuse as regards civil remedies that it is not practicable to guard against the *321danger or to efficiently do so without some particular instrumentality.......It is no answer to a case satisfying the statutory conditions that it was impracticable to comply with the statute. The police power, as the statute has been construed, was not exceeded in passing it. Therefore, the duty to comply therewith is absolute”: Willette v. Rhinelander Paper Company, 145 Wis. 537.